UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-5075 Thrivent Real Estate Securities Fund (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) James M. Odland, Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrant's telephone number, including area code: (612) 340-7215 Date of fiscal year end: December 31 Date of reporting period: December 31, 2005 Item 1. Report to Stockholders Table of Contents Presidents Letter 1 Economic and Market Overview 2 Portfolio Perspective 4 Shareholder Expense Example 6 Report of Independent Registered Public Accounting Firm 7 Schedule of Investments 8 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Notes to Financial Statements 14 Financial Highlights 20 Additional Information 22 Trustees and Officers of Thrivent Mutual Funds 23 Supplements to the Prospectus 28 Dear Member: We are pleased to provide you with the annual report for the Thrivent Real Estate Securities Fund for the period ended Dec. 31, 2005. In this report, you will find detailed information about your investment, including a summary prepared by the portfolio manager on his performance and management strategies for the fund and period. In addition, Russell Swansen, Thrivent Financials chief investment officer, summarizes the overall market and economic environment over the past year. In previous letters, I have often highlighted integrity and commitment to you, our member, as a common thread running through our organizationfrom our customer service areas to our portfolio managers. On the investment management side, we seek to align our investment discipline with our investors best interests by striving for consistent, long-term performance, taking risk management seriously in our pursuit of potential market rewards and adhering to a consistent approach that supports sound asset allocation. These various facets of investing are signatures of a more sophisticated, institutional-quality asset management philosophy, and I am delighted to say that since we implemented these strategies and new approach, our investment performance results have shown marked improvement. Strong Investment Performance Follows New Approach Just over two years ago, Thrivent Financial for Lutherans welcomed our new chief investment officer, Russ Swansen, to the organization. Russ and his team implemented an institutional money management approach throughout 2004 and 2005 which has provided our members with strong results. For example, 80% of our internally-managed portfolios bettered their respective Lipper, Inc. peer group medians for the one-year period ended Dec. 31, 2005. That is a high outperformance percentage when one takes into account that many firms consider anything above 60% to be strong results. Even more importantly, our products three-year track records have greatly improved, with more than 60% of our internally-managed products outpacing their respective Lipper, Inc. medians.
